Exhibit 10.1

 



STOCK REDEMPTION AGREEMENT

 

THIS STOCK REDEMPTION AGREEMENT (this “Agreement”) is made effective as of
January 1, 2019 (the “Effective Date”) by and among Zoned Properties, Inc., a
Nevada corporation (“Company”), and the shareholders set forth on the signature
page hereto (“Sellers”).

 

RECITALS

 

A. Sellers collectively own an aggregate of 5,640,004 of shares of Company’s
common stock, par value $0.001 per share, as set forth on Exhibit A attached
hereto (the “Sellers Shares”).

 

B. During May 2018, Company entered into lease agreements and confidential
advisory services agreements with related-party entities affiliated with the
Sellers, including: (a) that certain lease agreement dated May 1, 2018, by and
between a company affiliate, Chino Valley Properties, LLC (“Chino Valley”), as
landlord, and Broken Arrow Herbal Center, Inc. (“Broken Arrow”), as tenant
(“Chino Valley Lease”); (b) that certain lease agreement dated May 1, 2018, by
and between a company affiliate, Zoned Arizona Properties, LLC (“Zoned
Arizona”), as landlord, and CJK, Inc. (“CJK”), as tenant (“CJK Lease,”
collectively with Chino Valley Lease the “Leases”); (c) that certain
confidential advisory services agreement, dated May 1, 2018, by and between
Chino Valley and Broken Arrow (“Broken Arrow CASA”); and that certain
confidential advisory services agreement, dated May 1, 2018, by and between
Zoned Arizona and CJK (“CJK CASA,” collectively with Chino Advisory agreement
the “Advisory Agreements”).

 

C. Pursuant to the Advisory Agreements, each of Broken Arrow and CJK agreed to
pay, respectively, the Company ten percent (10%), respectively, of Broken
Arrow’s and CJK’s gross revenue (“Gross Revenue Fee”).

 

D. Broken Arrow and CJK each desire to amend the Advisory Agreements to reduce
the Gross Revenue Fee to 0% in exchange for Company redeeming the 5,640,004
Sellers Shares.

 

E. To determine whether redeeming the Sellers Shares was in the best interests
of Company and its shareholders, in October 2018, Company’s Board of Directors
approved the formation of an independent special committee of the board of
directors (“Special Committee”), engaged of its independent directors.

 

F. After review and analysis of various considerations, the Special Committee
approved entering into the amendment to the Advisory Agreements in exchange for,
among other items, redemption of all 5,640,004 of Sellers Shares.

 

G. Company intends to redeem all Sellers Shares, and Sellers intend to sell
Sellers Shares upon the terms and conditions set forth in this Agreement.

 

 1 

 

 

H. Sellers and Company desire to memorialize in this Agreement their mutual
agreement regarding the redemption of the Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and the promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree as follows:

 

AGREEMENT

 

1. Stock Redemption. Subject to the terms and conditions of this Agreement,
Sellers hereby agree to convey, transfer, and assign to Company and Company
hereby agrees to redeem from Sellers the Sellers Shares, free and clear of any
and all Liens, for the Redemption Consideration. Sellers hereby agree that this
Agreement is and will be irrevocable and will survive and will not be affected
by the subsequent death, disability, incapacity, bankruptcy or insolvency of
Sellers. Upon Sellers’ execution of this Agreement, Sellers will deliver to
Company for cancellation the original stock certificate(s) representing the
Sellers Shares, duly endorsed for transfer to Company.

 

As used herein, “Lien” means any mortgage, lien (statutory or otherwise),
security interest, charge, adverse right, interest or claim, pledge, license,
option, conditional sales contract, assessment, levy, easement, covenant,
condition, reservation, hypothecation, restriction, title defect, exception,
limitation, charge, possibility of reversion, right of refusal, voting trust or
agreement, proxy, marital or community property interest, or encumbrance of any
nature whatsoever.

 

(a) Redemption Consideration. Upon receipt by Company of all original stock
certificates representing and evidencing the Sellers Shares, duly endorsed for
transfer or accompanied by stock transfer powers or other appropriate transfer
instruments duly executed in blank or in favor of Company (or affidavits of lost
or misplaced certificates evidencing the same) and otherwise in a form
acceptable for transfer on the books and records of Company (the “Original
Certificates”), the Parties shall enter into the following agreements
(collectively, the “Redemption Consideration”):

 

(i) Amend the Advisory Agreements by entering into that certain First Amendment
to the Broken Arrow CASA, whereby Company shall reduce the Gross Revenue Fee
from 10% of gross revenue to 0% of gross revenue. Company shall also enter into
that certain First Amendment to the CJK CASA whereby Company shall reduce the
Gross Revenue Fee from 10% of gross revenue to 0% of gross revenue.

 

(ii) Amend that certain Convertible Debenture dated January 9, 2017, by and
between Company and Alan Abrams, by extending the Maturity Date from January 9,
2022 until January 9, 2030.

 

(iii) Amend the Chino Valley Lease by entering into that certain First Amendment
to the Chino Valley Lease whereby Company shall increase its base rent from
$35,000 per month to $40,000 per month plus any applicable fees and taxes to be
adjusted with base rent.

 



 2 

 

 

(b) Title. Title to Sellers Shares shall pass to Company upon execution of this
Agreement and the payment of the Purchase Price for Sellers Shares as provided
in this Section 1.

 

(c) Representations and Warranties of Sellers. Sellers hereby represent and
warrant as follows to Company, knowing that Company is relying on the statements
contained herein as a basis for entering into this Agreement with Sellers on the
terms hereof:

 

(i) Sellers are the record and beneficial owners of the Sellers Shares and hold
the Sellers Shares free and clear of any lien, encumbrance, pledge, charge, or
claim whatsoever (except for such liens, encumbrances, pledges, charges, or
claims held by Company) with all requisite right and power to sell, assign,
transfer, and deliver the Sellers Shares to Company. Upon execution of this
Agreement, Company will have good, valid, marketable title to the Sellers
Shares, free and clear of any lien, claim, charge, encumbrance, limitation,
agreement, and restriction whatsoever.

 

(ii) There are no actions, suits, proceedings, or claims pending or threatened
with respect to or in any manner affecting the ownership of the Sellers Shares
by Sellers, or that are reasonably likely to prohibit or restrain the ability of
Sellers to enter into this Agreement or consummate the transactions contemplated
hereby.

 

(iii) Each Seller has the full legal right, power, and all authority required to
enter into and perform such Seller’s obligations under this Agreement and
otherwise carry out his or its obligations hereunder. No approval or consent of
any governmental or regulatory authority or other third party is necessary in
connection herewith. The execution and delivery of this Agreement by Sellers has
been duly authorized by all requisite action by each Seller. This Agreement
constitutes and, upon execution and delivery, will constitute a valid and
binding agreement and obligation of Sellers, enforceable against them in
accordance with its terms.

 

(iv) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, violate, or result in
the breach by Sellers of, or constitute a default under (or an event that with
notice or lapse of time or both would become a default), or give to others any
rights of termination, amendment, acceleration (or cause any acceleration of any
obligation with respect to any specific provision), or cancellation (with or
without notice, lapse of time or both) of, any credit facility, material loan,
mortgage, lien, agreement, contract, instrument, order, judgment, award, decree,
or any other restriction of any kind or character to which any material assets
or properties of Sellers is subject or by which Sellers are bound. Nothing
related to this Agreement results in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which Sellers are subject (including federal and state
securities laws and regulations).

 

(v) Sellers have such knowledge and experience in financial and business matter
that Sellers are capable of evaluating the merits and risks of redeeming Sellers
Shares and of making an informed investment decision with respect thereto.

 



 3 

 

 

(vi) Sellers acknowledge and agree that, except as set forth in this Agreement,
Sellers have neither received nor are entitled to rely upon any representations
or warranties from Company or any shareholder, director, officer, employee,
counsel, representative, or agent thereof. Subject to the preceding sentence:
(i) Company has made available all additional information that Sellers have
requested in connection with the transactions contemplated by this Agreement;
(ii) Sellers have been provided the opportunity to ask questions of and receive
answers from Company concerning the terms and conditions of the redemption of
Sellers Shares and this Agreement; (iii) Sellers have been provided the
opportunity to obtain any additional information (to the extent Company had such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of information otherwise furnished by Company
or its officers. Sellers have investigated the sale of Sellers Shares to the
extent Sellers deemed necessary or desirable and Company has provided Sellers
with any assistance Sellers have requested in connection therewith.

 

(vii) Sellers understand that no governmental agency has made any finding or
determination as to the fairness of the sale by Sellers of the Sellers Shares,
or this Agreement.

 

(viii) Sellers have been advised and given the opportunity to seek advice from
Sellers’ own respective independent legal counsel and other independent
professional advisors with respect to this Agreement. Sellers have obtained, to
the extent Sellers deemed necessary, Sellers own professional legal, accounting,
investment, and tax advice with respect to the risks inherent in retaining or
selling the Sellers Shares and the terms and conditions of this Agreement.
Sellers further represent and warrant that Sellers have relied solely upon
Sellers’ own respective independent legal counsel and professional advisors
and/or Sellers’ own respective independent investigation, review, and analysis
of the valuation of the Sellers Shares and the terms and conditions of this
Agreement and the transactions contemplated hereby. Sellers are not relying on
Company or any of its directors, stockholders, officers, employees, counsel,
representatives, or agents for legal, accounting, investment, or tax advice.

 

(ix) Sellers acknowledge and agree that Sellers are receiving fair and adequate
consideration for the Sellers’ Shares.

 

Sellers agree that Sellers shall immediately notify Company in writing if any of
the above representations and warranties becomes untrue prior to the Closing
Date.

 

(d) Representations and Warranties of Company. Company hereby represents and
warrants as follows to Sellers, knowing that Sellers are relying on the
statements contained herein as a basis for entering into this Agreement with
Company on the terms hereof:

 

(i) Company is a duly organized and validly existing corporation and is in good
standing under the laws of the State of Nevada.

 

(ii) There are no actions, suits, proceedings, or claims pending or threatened
that relate directly or indirectly to the redemption of the Shares.

 

(iii) Company has the right to enter into and perform its obligations under this
Agreement, and no approvals or consent of any governmental or regulatory
authority or other third parties is necessary in connection herewith. The
execution and delivery by Company of this Agreement has been duly authorized by
all requisite Company action. This Agreement constitutes and, upon execution and
delivery, will constitute a valid and binding agreement and obligation of
Company, enforceable against it in accordance with its terms.

 



 4 

 

 

(iv) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not violate or result in the breach by
Company of, or constitute a default under, or conflict with, or cause any
acceleration of any obligation with respect to any provision or restriction of
any material loan, mortgage, lien, agreement, contract, instrument, order,
judgment, award, decree, or any other restriction of any kind or character to
which any material assets or properties of Company is subject or by which
Company is bound.

 

2. Delivery of Instruments of Transfer. Upon the execution of this Agreement,
Sellers shall deliver to Company all Original Certificates. Upon receipt of the
Original Certificates and such stock power, Company shall amend its records
simultaneously herewith to reflect the changes in the Sellers Shares purchased
pursuant to the transactions described herein.

 

3. Severability. If any provision of this Agreement, as applied to any party or
any circumstances, is adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same will in no way affect any other provision of
this Agreement or the validity or enforceability of this Agreement.

 

4. Confidentiality. Sellers agree to keep the terms of this Agreement
(“Agreement-Related Information”) in the strictest confidence and not reveal,
unless legally compelled to do so, any Agreement-Related Information to any
persons except its legal counsel and its financial advisors, and to them only
provided that they first agree, for the benefit of Company, to keep
Agreement-Related Information confidential. Nothing in this Section shall be
construed to prevent Sellers from disclosing Agreement-Related Information to
the extent required by a lawfully issued subpoena or duly issued court order;
provided that you provide Company with advance written notice and a reasonable
opportunity to contest such subpoena or court order. Notwithstanding the
foregoing, Company shall file this Agreement publicly with applicable regulatory
authorities if required by applicable securities laws.

 

5. Costs and Expenses of Enforcement. In the event of the failure of a party to
comply with any provision of this Agreement, such party shall pay any and all
costs and expenses, including reasonable attorneys’ fees arising out of or
resulting from such default (including any fees arising in connection with an
appeal), or in pursuing any remedy hereunder or by the laws of the state of
Arizona, whether such remedy is pursued by filing suit or otherwise.

 

6. Interpretation and Construction. This Agreement constitutes the entire
agreement and understanding among the parties pertaining to the subject matter
contained herein and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties. No covenant, representation,
or condition not expressed in this Agreement shall affect or be deemed to
interpret, change, or restrict the express provisions hereof. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the parties. The headings in this Agreement are for the
convenience of reference only and shall not affect the interpretation of this
Agreement.

 



 5 

 

 

7. Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their permitted successors and assigns.

 

8. Governing Law; Consent to Jurisdiction. This Agreement and any controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of Arizona, without regard to conflict
of law principles. Each party hereto irrevocably submits to the exclusive
jurisdiction of the federal and state courts located in the State of Arizona for
the purposes of any action or proceeding arising out of or relating to this
Agreement. Each party hereto hereby consents to jurisdiction and agrees that
venue shall lie in the state or federal courts within Maricopa County, Arizona
with respect to any claim or cause of action arising under or relating to this
Agreement. Each party hereto hereby waives any objection based on forum non
conveniens and waives any objection to venue in any action instituted hereunder.
EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

  COMPANY:         ZONED PROPERTIES, INC.         By: /s/ Bryan McLaren    
Bryan McLaren, Chief Executive Officer

 

  SELLERS:         CLAYTON ABRAMS REVOCABLE TRUST         Sign Name: /s/ Alan B.
Abrams   Print Name: Alan B. Abrams   Title: Trustee

 

  KYLE ABRAMS REVOCABLE TRUST       Sign Name: /s/ Alan B. Abrams   Print Name:
Alan B. Abrams   Title: Trustee         /s/ Christopher Carra   Christopher
Carra         /s/ Alan B. Abrams   Alan B. Abrams



 

 

 

EXHIBIT A

 

Sellers Shares

 

Name  Number of Shares  Christopher Carra   2,028,335         Alan B. Abrams 
 3,511,669         Clayton Abrams Revocable Trust   50,000  Alan B. Abrams,
TTEE      U/A DTD December 6, 2012             Kyle Abrams Revocable Trust 
 50,000  Alan B. Abrams, TTEE      U/A DTD December 6, 2012     

 

 

 



 

 